894 N.E.2d 537 (2008)
In the Matter of Janice R. GAMBILL, Respondent.
No. 45S00-0511-DI-581.
Supreme Court of Indiana.
May 7, 2008.

ORDER GRANTING MOTION TO EXTEND EFFECTIVE DATE OF SUSPENSION
By order dated March 28, 2008, this Court approved a conditional agreement and suspended Respondent from the practice of law in this state for a period of six months, with 60 days actively served and the remainder stayed subject to completion of 18 months of probation. The suspension is set to take effect on May 9, 2008.
Respondent filed a "Verified Motion For Enlargement Of Time Of Effective Date Of Suspension" on April 18, 2008, requesting an extension of the effective date of suspension to May 26, 2008, to enable her to handle upcoming hearings for clients in three family law cases. Each of these clients has submitted an affidavit stating that Respondent informed the client of the suspension order, of her request for an extension of the effective date, and of the client's right to seek another lawyer. Each affidavit states that the client elects to have Respondent continue to represent him or her.
Being duly advised, the Court GRANTS the motion and extends the effective date of Respondent's suspension to May 26, 2008.
The Court directs the Clerk to forward a copy of this Order to the parties, and to *538 all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.